DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 03, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCarty et al. (US 2018/0349093 A1). 
As to claim 40, McCarty discloses a method for indicating interference with smart speaker voice commands [Paragraph 0044], the method comprising: 
retrieving information identifying an electronic timeline of volume levels of content to be played by an electronic media device [Paragraph 0047]; 
determining, from the electronic timeline of volume levels, first times during which the volume levels of the content exceed a predetermined volume, and second times during which the volume levels of the content do not exceed the predetermined volume [“The media guidance application determines a level of background noise and filters the voice command 106 to remove the level of background noise.” Paragraph 0049]; 
during a presentation of the content on the electronic media device, receiving a voice command during the first times [Paragraph 0048]; and 
in response to receiving the voice command during the first times, presenting an indicator on the electronic media device to delay the voice command [“Each of these devices 102, 104, 114  receive the voice command at a different volume level, depending on, for example, proximity to the user 110 issuing the voice command 106. Therefore, each voice-operated user device 102, 104, 114 of a plurality of voice-operated user devices will be associated with a volume level of a plurality of volume levels of the voice command 106.” Paragraph 0050].  

As to claim 41, McCarty discloses the method of claim 40: wherein the indicator is a first indicator [Paragraph 0050]; and 
wherein the method further comprises, during the second times, presenting a second indicator to issue the voice command [Paragraph 0050]. 

As to claim 42, McCarty discloses the method of claim 41, wherein the first indicator and the second indicator each comprise one or more of an audible instruction [Paragraph 0050]. 

As to claim 43, McCarty discloses the method of claim 41, further comprising generating the second indicator during a portion of the first times when the first times exceed a predetermined period of time [Paragraph 0060].  

As to claim 44, McCarty discloses the method of claim 40, wherein the generating an indicator further comprises generating the indicator to delay a voice command during a predetermined period prior to the first times [Paragraph 0063].  

As to claim 45, McCarty discloses the method of claim 40, wherein the indicator is an audible instruction [Paragraph 0062]. 

As to claim 46, McCarty discloses the method of claim 45, wherein the audible instruction is an audible instruction to delay the voice command by a predetermined period of time [Paragraph 0063].  

As to claim 47, McCarty discloses the method of claim 40: wherein the first times are time periods during which the volume levels of the content exceed the predetermined volume for less than a predetermined amount of time [Paragraph 0050]; and 
wherein the second times are time periods during which the volume levels of the content do not exceed the predetermined volume, and time periods during which the volume levels of the content exceed the predetermined volume for more than the predetermined amount of time [Paragraph 0050]. 

As to claim 48, McCarty discloses the method of claim 40, wherein the presenting the indicator further comprises selectively presenting the indicator during a later portion of the first times and not during an earlier portion of the first times [Paragraph 0050].  

As to claim 49, McCarty discloses the method of claim 48, wherein the selectively presenting the indicator further comprises selectively presenting the indicator during the later portion of the first times when the first times exceed a predetermined period of time [Paragraph 0063].  

As to claim 50, McCarty discloses the method of claim 48, wherein the selectively generating further comprises selectively generating the indicator during only a portion of the first times when the first times exceed a predetermined period of time [Paragraph 0063].  

As to claim 51, McCarty discloses the method of claim 40, wherein the media playback device comprises the smart speaker [Paragraph 0045]. 

As to claim 52, McCarty discloses a system [FIG. 6] for indicating interference with smart speaker voice commands, the system comprising: 
a storage device [608 on FIG. 6]; and
 control circuitry [606 on FIG. 6] configured to: see claim 40’s rejection above for the rest of claim 52’s limitation.

As to claim 53 see claim 41’s rejection above. 

As to claim 54 see claim 42’s rejection above. 

As to claim 55 see claim 43’s rejection above. 

As to claim 56 see claim 44’s rejection above. 

As to claim 57 see claim 45’s rejection above.

As to claim 58 see claim 46’s rejection above. 

As to claim 59 see claim 47’s rejection above.  

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Lee (US 10,674,265 B1), discloses a background level dependent dynamic volume levels.
Guo et al. (US 2019/0198007 A1), discloses initiating synthesized speech output from a voice-controlled device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 22, 2022